Citation Nr: 0915798	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to May 
1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  That rating decision determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
PTSD.  

In an April 2007 decision, the Board reopened the claim based 
on receipt of new and material evidence, and denied the claim 
for service connection for PTSD on de novo review.  The 
Veteran appealed the Board's decision to the Court, resulting 
in an April 2008 joint motion by the parties (Joint Motion).  
By a May 2008 Order, the Court vacated that part of the April 
2007 Board decision that denied service connection for PTSD 
on de novo review, and remanded the matter for readjudication 
consistent with the Joint Motion.

In September 2008, the Board remanded the case for 
development required by the Joint Motion.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran did not engage in combat during service and there 
is no corroboration or verification of the occurrence of the 
Veteran's claimed stressors. 


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 (regarding combat 
veterans); Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a Veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the Veteran did not engage in combat with the enemy, or 
the Veteran did engage in combat but the alleged in-service 
stressor is not combat related, the Veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
Veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).


VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that: "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking."  M21-1, Part III, 
5.14c. M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the Veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3) (2007); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

There is no evidence of record to show that the Veteran 
engaged in combat.  He did not receive any combat medals and 
the record does not provide any other indication that the 
Veteran engaged in combat with the enemy.  Therefore, the 
Veteran's lay testimony alone is not sufficient to verify his 
stressors.


The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran has several diagnoses of PTSD 
from VA practitioners.  Therefore, he has a disability for VA 
purposes.  However, his stressors have not been verified.

The Board acknowledges that attempts were made to secure the 
Veteran's complete service treatment records and service 
personnel records from the National Personnel Records Center 
(NPRC).  In a September 2001 letter, the NPRC responded that 
the records were not available and presumed destroyed in the 
St. Louis fire in 1973.  See O'Hare vs. Derwinski, 1 Vet. 
App. 365 (1991) (where service treatment records have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide and explanation of reasons or bases for its 
findings).

The veteran reported two stressors at his September 2006 
video conference hearing, November 2003 RO hearing, through 
sessions with VA mental health care professionals, and in 
written statements submitted to the RO.  Those stressors 
were: (1) during a live ammunition exercise, a soldier was 
shot in the head and killed near the veteran, and (2) the 
veteran, who is African American, was integrated into an all-
white barracks, where he was racially harassed, beaten, and 
threatened.

The Veteran has multiple diagnoses of PTSD.  However, the 
Board is not required to grant service connection for PTSD 
because a physician accepted the Veteran's description of his 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the Veteran's uncorroborated account of his active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  VA medical providers have generally restated the 
Veteran's account of the in-service stressors and accepted 
them as credible.  However, such statements are undermined by 
two factors: (1) the medical opinions are based upon the 
Veteran's uncorroborated recitation of the alleged stressors; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indications that might bolster the Veteran's 
reported stressors.  As noted above, a medical provider 
cannot provide supporting evidence that the claimed in- 
service stressors actually occurred based upon post-service 
medical examination.

In this respect, although an examiner can render a current 
diagnosis based on an examination of the Veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
Veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the Veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the Veteran's description of his experiences as 
credible and diagnosed him with PTSD. See West, 7 Vet. App. 
at 77 (quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)).  Likewise, medical statements that accept a 
Veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of the occurrence of stressors.  Moreau, 
supra.

In this case, there is absolutely no indication in the record 
that the Veteran was racially harassed in service.  The 
record on appeal also does not contain evidence of behavior 
changes which might provide evidence corroborating the 
Veteran's claimed in-service assault.  

Additionally, the RO sought to determine whether a soldier 
was killed while the Veteran was in basic training.  The 
morning reports for his unit were examined and no record of a 
death during basic training was found. Additionally, the U.S. 
Army and Joint Services Records Research Center (JSRRC), 
formerly the United States Armed Services Center for Research 
of Unit Records (USACRUR), was contacted in an attempt to 
verify the Veteran's stressors.  The JSRRC responded that 
they could not locate records pertaining to the Veteran's 
stressors.

In sum, the Board finds that the Veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; the 
alleged incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
He has not produced any witness who can corroborate his 
testimony.  The veteran's diagnosis of PTSD, first shown many 
years after service, has not been attributed to a verified 
in-service stressor.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Complete notice was sent in May 2004, May 2006 and October 
2008, and the claim was readjudicated in a January 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
20 Vet. App. 537(2006); Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

With respect to the duty to assist, the RO has secured the 
Veteran's VA medical records, partial service treatment 
records, and VA examinations.  The Veteran has indicated that 
he has no additional evidence to submit.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Efforts by the RO to confirm the Veteran's stressors were 
unsuccessful due to the vagueness of the Veteran's statements 
(such as the date of the event, the exact location, etc.) and 
due to lack of available records.  In February 2005, the 
JSRRC indicated that it was unable to do so due to the vague 
nature of the Veteran's statements and because he did not 
supply names, dates, location of the incident, or unit 
designations to the company level.  

Following the Board's remand in September 2008, the RO 
informed the Veteran that he should submit lay statements 
from family members and friends recounting any symptoms or 
treatment for PTSD they may have knowledge of; that he should 
provide information regarding continuity of PTSD symptoms 
since service; and that he should provide information 
regarding any private treatment that he received for PTSD 
either during or since service.  He was also asked to submit 
a detailed account of his alleged personal assault stressor 
event(s) in service and a PTSD questionnaire and advised of 
the various ways in which a stressor event in an alleged 
personal assault PTSD case may be corroborated  38 C.F.R. 
§ 3.304(f)(3)).  The Veteran responded with his own lay 
statements that essentially duplicated statements he had 
submitted earlier.  He did not provide any statements from 
any other source that might support his claim.  As such, the 
Veteran's stressors are not confirmable.  Simply stated, 
there is no basis to find that a further effort to confirm 
the Veteran's stressors would succeed.


ORDER

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


